Citation Nr: 1131076	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-38 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than September 26, 2006 for the grant of a 10 percent disability rating for service-connected plica syndrome with chondromalacia and degenerative joint disease of the right knee status post arthroscopic repair (hereinafter "right knee disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to September 1992.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania and an April 2007 rating decision of the VARO in Buffalo, New York.  Jurisdiction of this matter is currently with the Buffalo RO.

The Veteran was scheduled for an October 2009 Board Hearing at the RO (Travel Board hearing). Although notified of the hearing in a September 2009 letter, the Veteran failed to appear for his scheduled hearing.  Since neither the Veteran nor his representative have explained his failure to appear or requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010). 


FINDINGS OF FACT

1.  In August 2004, the Veteran submitted a claim for service connection for  a right knee disability.  

2.  In a January 2005 rating decision, the RO granted service connection for a right knee disability and assigned an initial temporary evaluation of 100 percent from August 19, 2004, followed by a noncompensable rating from November 1, 2004.

3.  In March 2005, the RO received a letter from the Veteran in which he stated it was his notice of disagreement.  In the second page of the letter, the Veteran addressed compensation for his right knee and indicated that his knee pain often coincided with bouts of lower back pain and shifting and that the frequency had definitely increased over the last two years.  This statement meets the criteria for a Notice of Disagreement (NOD) to the January 2005 rating decision as it pertains to the initial noncompensable rating assigned for the Veteran's right knee disability and indicates a desire for additional compensation. 

4.  In response, the RO did not issue a Statement of the Case (SOC); however, instead, the RO issued a February 2006 VCAA notice letter addressing an increased rating for the Veteran's right knee disability. 

5.  The Veteran's claim for an initial compensable rating for a right knee disability remained open and pending between his August 2004 claim and the RO's April 2007 rating decision, which granted a higher 10 percent rating for the Veteran's right knee disability, effective September 26, 2006.
 
6.  The Veteran's right knee symptomatology from the date of his claim was sufficient to warrant a 10 percent disability rating; as such, an effective date of November 1, 2004, is warranted.  [As a temporary total rating was assigned from August 19, 2004 through October 31, 2004; the rating for that period of time is not for consideration].


CONCLUSION OF LAW

The criteria for an effective date of November 1, 2004 for the award of a 10 percent disability rating for the Veteran's service-connected right knee disability have been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).
Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that this is an appeal of the effective date assigned for the grant of an increased disability rating for a service-connected right knee disability.  A letter that provided all of the required VCAA notice regarding the claim for an increased evaluation for a right knee disability was provided to the Veteran in February 2006. A March 2006 letter provided the Veteran with notice regarding the assignment of effective dates consistent with Dingess/Hartman.  The Board concludes that the duty to notify has been met.

In addition, the Board finds that the duty to assist has also been met. The Veteran failed to show for a scheduled Travel Board hearing,  There is no indication that there is any outstanding evidence pertinent to the Veteran's claim.  

II.  Analysis

The general rule with respect to the effective date for an award of increased compensation is that the effective date of an award shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within 1 year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010); see VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase) and are not applicable when a claim is filed and the increase in disability is subsequently ascertainable).  In all other cases, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2010).

A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper. See Ingram v. Nicholson, 21 Vet. App. 232 (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); see also Myers v. Principi, 16 Vet. App. 228 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).

A December 2003 VA medical record reflects that the Veteran was diagnosed with degenerative joint disease, stable.  

The record reflects that the Veteran filed his original claim of service connection for a right knee disability, on August 30, 2004.  

A January 2005 rating decision granted service connection for a right knee disability (as secondary to the Veteran's service-connected low back disability) and assigned a temporary evaluation of 100 percent temporary total evaluation based on surgical or other treatment necessitating convalescence, effective August 19, 2004, and a noncompensable evaluation from November 1, 2004.   

A March 2005 VA medical record reflects that the Veteran's right knee had range of motion of 0 to 120 degrees, with some pain in full flexion.

In March 2005, the Veteran submitted a letter to the RO in which he stated it was his notice of disagreement.  The first page addressed the issue of the temporary 100 percent disability evaluation.  In the second page of the letter, the Veteran addresses compensation for his right knee and indicates that his knee pain often coincides with bouts of lower back pain and shifting and that the frequency had definitely increased over the last two years.  

In May 2005, the Veteran submitted an appeal election form in which he indicated that he was appealing the temporary 100 percent during surgery, compensation for right knee.  Attached to the appeal election form was another copy of the previous letter that he submitted in March 2005, in which he referred to compensation for his right knee.

In February 2006, the RO sent the Veteran a VCAA notice letter noting they were working on his appeal for entitlement to a temporary 100 evaluation for his right knee surgery beyond November 1, 2004 and for entitlement to an increased evaluation for his service-connected right knee disability.  

Thereafter, in April 2006, the RO issued to the Veteran a statement of the case that only addressed the issue pertaining to the temporary 100 evaluation for right knee surgery.  

In a September 2006 facsimile, the Veteran stated that in follow-up to a conversation earlier that day, he was submitting a signed response for the increased disability rating for his right knee that was overlooked on the statement of the case dated in April 2006.   He contended that entitlement to a 100 percent evaluation should never have been requested, but that the increased evaluation for his right knee was never given an updated rating.  

In a November 2006 VCAA notice, the RO stated they were working on an inferred claim for increased evaluation for a right knee condition.  A November 2006 VA joints examination reflects that flexion was to 100 degrees, with pain at 90 to 100 degrees.  Extension was to 0 degrees and full.  X-rays showed mild degenerative joint disease.  The impression was medial meniscus injury to the right knee, requiring surgical repair with residual plica syndrome, chondromalacia, and degenerative arthritis causing chronic pain and swelling in the right knee.  
 
In an April 2007 rating decision, the RO granted an increased 10 percent rating for the Veteran's right knee disability, effective September 26, 2006, the date the Veteran was found to have filed a claim for an increased evaluation.  

In April 2007, the Veteran submitted his disagreement with the effective date  of September 26, 2006, assigned for his 10 percent right knee disability.  He refers back to his first statement from August 2004 requesting a rating for his knee and the second request in March 2005.  The Veteran resubmitted his March 2005 notice of disagreement, stating at the bottom that his was in response to the VA decision of December 2004 regarding his knee.  

In a September 2007 statement of the case, the RO stated that the March 2005 notice of disagreement specifically addressed the length of time to which the Veteran was found entitled to the temporary total evaluation in the January 2005 rating decision.  The RO stated that the January 2005 rating decision became final on June 23, 2006.  They concluded that September 12, 2006 was the proper effective date for the increased 10 percent rating for the Veteran's right knee disability, as this was the day the RO received his claim for an increase.

The Board notes that the crux of this issue involves the RO's interpretation of the Veteran's statements in his March 2005 notice of disagreement with the January 2005 rating decision.  The Board finds that the Veteran's statements were twofold, one in regards to the length of time to which the Veteran was found entitled to a temporary total evaluation (not on appeal) and the other in regard to the initial noncompensable rating assigned from November 1, 2004 for his service-connected right knee disability, as decided in the January 2005 rating decision.  The Board is required to construe a Veteran's arguments "in a liberal manner for purposes of determining whether they raise issues on appeal."  See Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).

Accordingly, while the RO found that the Veteran's September 2006 inquiry was an inferred claim for an increased rating for his right knee disability, that was subsequently developed and granted by the RO, the claim for an initial higher  rating was still, in fact, pending as of receipt of the March 2005 notice of disagreement with the initial grant of service connection and assignment of a noncompensable rating.  As a consequence, the RO decision had not become final.  See 38 U.S.C.A. § 7105; Myers v. Principi, 16 Vet. App. 228, 235 (2003) (citing Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (because the RO did not furnish the appellant with an SOC, he was unable to file a formal appeal to the Board, and the RO's decision thus never became final)).  Therefore, as VA medical records from December 2003 and March 2005 establish that the Veteran was diagnosed with degenerative joint disease and that he had flexion to 120 degrees, the Veteran's right knee symptomatology at the time of the January 2005 rating decision was sufficient to warrant a 10 percent disability.  As such, an effective date of November 1, 2004, is warranted for the initial grant of a 10 percent disability rating for a right knee disability.  


ORDER

Entitlement to an effective date of November 1, 2004, but no earlier, for an initial 10 percent disability rating for the Veteran's right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.   


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


